Citation Nr: 0505858	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  02-05 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a disability rating in excess of 20 percent 
for duodenal ulcer.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active military service from December 1942 to 
March 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The veteran was provided notice 
of the decision by the RO in Atlanta, Georgia.  The RO 
increased the disability evaluation for duodenal ulcer to 20 
percent, effective from March 1999 (date of claim).  

In June 2002 the veteran and his wife provided oral testimony 
before a Decision Review Officer at the RO.  A transcript of 
their testimony has been associated with the claims file.

The case was most recently before the Board in August 2003 at 
which time it was returned to the RO for further development 
and adjudicative action.  

In August 2004 the RO most recently affirmed the 
determination previously entered.  

In December 2004 the veteran withdrew his request for a 
videoconference hearing at the RO, conducted by a Veterans' 
Law Judge sitting in Washington, D.C.  

The case has been returned to the Board for further appellate 
review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  

The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2004).  

The CAVC has held that section 5103(a), as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004).  

The RO sent to the veteran a VCAA notice letter compliant 
with Quartuccio, supra, in 2003.

The veteran's sole service-connected disability is duodenal 
ulcer, currently evaluated as 20 percent disabling.  He seeks 
a greater evaluation based on complaints of ulcer-related 
stomach pain and stomach upset, frequent bowel movements and 
anemia.  Although he was afforded an examination (fee-basis) 
in July 2004 in conjunction with his claim on appeal, the 
July 2004 report of examination is incomplete for VA rating 
purposes.  Firstly, the report fails to indicate whether or 
not the veteran has a current ulcer.  

Secondly, assuming a duodenal ulcer currently exists, 
symptoms of service-connected duodenal ulcer were not 
identified and distinguished from symptoms of other 
documented non-service-connected disorders, as detailed in 
the following paragraph below.  Thirdly, the report is 
confusing: While anemia was noted on examination, the report 
characterizes the anemia as "not significant," with no 
further explanatory comment or reference to the clinical 
basis of the opinion given.  Fourthly, the frequency and 
duration of service-connected duodenal ulcer flare-ups were 
not ascertained-clinical information necessary for rating 
this disability under Diagnostic Code 7304.   

Finally, the fee-basis examination of the veteran in July 
2004 shows the examiner cited to limited VA medical 
documentation and did not acknowledge that the claims file 
had been made available for review in conjunction with the 
examination.  

The fact that the July 2004 fee-basis examination was 
conducted without access to the appellant's claims file 
renders the subject examination inadequate for rating 
purposes.  See, e.g., 38 C.F.R. § 4.1 (2004), ("It 
is...essential both in the examination and in the evaluation of 
the disability, that each disability be viewed in relation to 
its history.");  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991), ("[F]ulfillment of the statutory duty 
to assist...includes the conduct of a thorough and 
contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one." (Emphasis added)).  

Under U.S.C.A. § 5103A(d)(1) (West 2002), obtaining a medical 
examination and medical opinion is necessary if there is 
competent medical evidence of a current disability and 
evidence that the disability may be associated with the 
claimant's active duty, but the record does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claims.  Appropriate examinations are 
necessary for the proper assessment of veterans' claims.  
38 U.S.C.A. § 5103A (West 2002).  

Medical questions raised by the veteran's documented clinical 
history have not been answered on examination to date.  
Specifically, the documented clinical history, as contained 
in VA treatment records on file, including those dated in May 
2002 and March 2003, show complaints of stomach pain and 
upset associated with non-service connected gastroesophageal 
reflux disease (GERD).  VA treatment records, including those 
dated in September 2002 and December 2003, show that the 
veteran also has symptoms of upset stomach related to his use 
of medication for non-service-connected diabetes mellitus.  

As such, a VA reexamination is needed, to include more 
specific medical opinion statement which determines whether 
or not the veteran has a current ulcer, and if so, identifies 
the severity and duration of such symptoms in light of the 
factors and criteria listed at Diagnostic Code 7305, with 
reference to his documented medical history, as well as the 
clinical bases for the opinions given.  This development was 
not satisfactorily completed at AMC.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should contact the 
veteran and request that he identify all 
healthcare providers, VA and non-VA, 
inpatient and outpatient, who have 
treated him for his gastrointestinal 
disability since July 2004.  He should be 
requested to complete and return the 
appropriate release forms so that VA can 
obtain any identified evidence.  All 
identified private treatment records 
should be requested directly from the 
healthcare providers.

Regardless of the veteran's response, the 
VBA AMC should obtain all outstanding VA 
treatment reports at the Augusta, Georgia 
medical center.  

All information which is not duplicative 
of evidence already received should be 
associated with the claims file.

3.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  VCAA, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-98 (2000) 
(codified at 38 U.S.C. § 5103A(b)(2) 
(2004).  

4.  The VBA AMC should arrange a VA 
special gastrointestinal examination by a 
gastrointestinal specialist, who has not 
previously seen him, to include on a fee 
basis if necessary, for the purpose of 
ascertaining the nature and extent of 
severity of current symptoms of his 
service-connected duodenal ulcer.  

The claims file, copies of the criteria 
for rating duodenal ulcer,, 38 C.F.R. 
§ 4.114; Diagnostic Code 7305 (2004), and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination(s).  
Any further indicated special studies 
must be conducted.  The examiner must 
annotate the examination report that the 
claims file was in fact made available 
for review in conjunction with the 
examination(s).  

It is requested that the examiner address 
the following medical issues:

Does the veteran currently have an active 
duodenal ulcer?  If so, please identify 
any ulcer therapy, and indicate whether 
such therapy is standard, or otherwise.  

In answering the above question, please 
identify symptoms of service-connected 
duodenal ulcer, to include any anemia and 
weight loss, recurrent incapacitating 
episodes averaging 10 days or more in 
duration at least four or more times a 
year, any periodic vomiting, recurrent 
hematemesis, or melena, separate and 
apart from symptoms of non-service-
connected GERD and/or stomach upset 
related to the use of medication for the 
control of diabetes mellitus.  See 
38 C.F.R. § 4.114, Diagnostic Code 7305 
(2004).  

The report of examination should include 
a statement of the likely etiology of all 
stomach symptomatology and/or 
gastrointestinal disorder(s) which may be 
present, to include the veteran's already 
documented GERD and stomach distress 
related to the use of prescription 
medication for the control of non-
service-connected diabetes mellitus.  

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.  

5.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required medical opinions 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the VBA AMC should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
an evaluation in excess of 20 percent for 
duodenal ulcer.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the VBA AMC; however, the veteran is 
hereby notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for an increased evaluation, and may 
result in a denial.  38 C.F.R. § 3.655 (2004).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

